Title: To Thomas Jefferson from H. B. Scudamore, 21 May 1803
From: Scudamore, H. B.
To: Jefferson, Thomas


            
              Sir,
              Brockley Hall Lewisham.21st. May 1803.
            
            In the Infant state of a Country like yours, it is the duty of every well disposed person to promote its welfare, and prosperity.—Impressed with every good wish for the happiness of America, I herewith transmit you a plan of my own, (among many others,) which the Government of this Country have in contemplation to adopt, and which appears to me to be of great importance to a nation like yours, possessing a vast district of territory.
            Should you approve of it, and think me entitled to a handsome remuneration for the purpose of residing among you, and carrying it into complete execution, it will give me real comfort in thus rendering my feeble but most hearty assistance. I have the honor to be most respectfully
            Sir, Your most obedt. hble Servt.
            
              H B Scudamore.
            
          